MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, three days in jail and a fine of $50.00.
No statement of. facts accompanies the record.
The sole question presented for -review is the overruling of the appellant’s motion to quash the jury panel because the same had not been drawn by the County Clerk and the Sheriff under the direction of the County Judge as provided by Article 2096, Vernon’s Ann.Civ.St.
The appellant overlooks Section 3 of Article 2101,- Interchangeable' Juries, which was enacted several years after the preceding Article and which is now controlling. See Curry v. State, 157 Tex.Cr. R. 237, 248 S.W.2dT66.
Finding no reversible error, the judgment of the trial court is affirmed.